Pee Cueiam,
This case appears to have been tried in accordance with the principles enunciated by this court in an opinion by our brother Williams when it was here before about one year ago : Bank v. Seitz Bros., 150 Pa. 632. An examination of the record has failed to convince us that there is any error in the rulings of the learned judge that requires a reversal of the judgment. In view of what is said in the opinion referred to, comment on the several specifications of error is unnecessary. Neither of them is sustained.
Judgment affirmed.